Citation Nr: 1432715	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-12 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972. 

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board remanded the claim in October 2011 for additional development.  The claim now returns to the Board for further appellate action.

An October 2007 VA psychiatric treatment record (page 3505 of records printed at Salisbury VAMC, within volume 8 of the claims file) addresses a mood disorder which the Veteran then claimed was associated with his diabetes mellitus.  This claim for secondary service connection for a mood disorder has yet to be addressed by the RO.  Therefore, it is referred to the RO for appropriate action.  

The record in this case consists of the physical claims files and electronic records within Virtual VA and within the Veterans Benefits Management System (VBMS).  


REMAND

A September 2013 rating decision addressing other issues references the report of a VA aid and attendance examination dated November 18, 2011, and the report of a VA examination dated October 3, 2012.  Neither of these examination reports is contained within the Veteran's physical claims files or electronic records.  These reports could be supportive of the Veteran's claim and thus must be associated with the record prior to the Board's adjudication.  

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction for the following actions:

1.  Associate with the record the November 18, 2011, VA aid and attendance examination report and the October 3, 2012, VA examination report referenced in the September 2013 rating decision.

2.  Undertake appropriate development to obtain any other outstanding records pertinent to the issue on appeal. 

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

